Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeineh et al. (US 2022/0222815 A1; hereafter: Zeineh).
Regarding Claim 1, Zeineh teaches: a method for refining label information (Figure 2), performed by at least one computing device (Figure 1), the method comprising: acquiring a pathology slide including a plurality of patches (Figure 2: element 202, 204, 206, 208; ¶52: “At 208, candidate regions of interest are generated or identified within the slide images.”); inferring a plurality of label information items for the plurality of patches included in the acquired pathology slide image using a machine learning model (Figure 2: element 10; ¶54: “At 210, label annotations are automatically generated.”; ¶54: “Labeling of the segments can be provided by a machine learning model”); applying the inferred plurality of label information items to the pathology slide image (Figure 2: element 214; ¶54: “At 210, label annotations are automatically generated.”; ¶60: “At 212, the automatically labeled images can optionally be provided to a reviewer system (e.g., 108) and displayed within a GUI (e.g., 110) and as shown in FIGS. 7-9 and described below”; the generation of labels and providing the labeled image to a GUI involves the application of the label to the image in between the two step); and providing the pathology slide image with the inferred plurality of label information items to an annotator terminal (Figure 2: element 214; ¶60: “At 212, the automatically labeled images can optionally be provided to a reviewer system (e.g., 108) and displayed within a GUI (e.g., 110) and as shown in FIGS. 7-9 and described below”).
Regarding Claim 2, Zeineh teaches: the method according to claim 1, further comprising receiving, from the annotator terminal, a response to at least one label information item among the plurality of inferred label information items (Figure 2: element 214; ¶61: “At 214, the labeling system can receive updated image labels and comments from the reviewer system GUI. Once the automatically generated masks have been corrected and reviewed by a clinical expert, the system generates image data with the associated labels for building models through the use of machine learning techniques.”), wherein the at least one label information item is associated with at least one patch among the plurality of patches (¶64: “At 614, optionally, updated labels and/or comments associated with the candidate fields and/or labels can be received from a reviewer system GUI.”; candidate field is defined as region of interest in the reference which corresponds to the image patch of the present invention.). 
Regarding Claim 3, Zeineh teaches: the method according to claim 2, wherein the receiving, from the annotator terminal, the response to at least one label information item among the inferred plurality of label information items includes, when receiving a confirmation of the at least one label information item, classifying the at least one patch and the at least one label information item into a training dataset of the machine learning model (¶6: “In some implementations, the label images can be used as training data for a machine learning model constructed to identify structures of interest in tissue slide images.”; ¶11: “The method can also include storing the updated labels or updated comments with corresponding tissue slide images, and providing labeled tissue slide images as training data to a model.”).
Regarding Claim 4, Zeineh teaches: the method according to claim 2, wherein the receiving, from the annotator terminal, the response to at least one label information item among the inferred plurality of label information items includes: receiving a refined label information item for the at least one patch (Figure 2: element 214; ¶61: “At 214, the labeling system can receive updated image labels and comments from the reviewer system GUI. Once the automatically generated masks have been corrected and reviewed by a clinical expert, the system generates image data with the associated labels for building models through the use of machine learning techniques.”); and classifying the at least one patch and the refined label information item into a training dataset of the machine learning model (¶6: “In some implementations, the label images can be used as training data for a machine learning model constructed to identify structures of interest in tissue slide images.”; ¶11: “The method can also include storing the updated labels or updated comments with corresponding tissue slide images, and providing labeled tissue slide images as training data to a model.”).
Regarding Claim 11-14, Claims 11-14 recites a system that implements the method of Claims 1-4. Therefore, the rejections of Claims 1-4 are equally applied. (See Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh as applied to claims above, and further in view of Shin et al. (US 2022/0036575 A1; hereafter: Shin).
Regarding Claim 5, Zeineh teaches: the method according to claim 4, but does not explicitly teach wherein the classifying the at least one patch and the refined label information item into the training dataset of the machine learning model includes assigning a weight to the refined label information item for the at least one patch, which is used for training the machine learning model.
In a related art, Shin teaches: assigning a weight to the refined label information item for the at least one patch, which is used for training the machine learning model (¶96: “The organ volume measuring apparatus according to an embodiment may perform labeling on each piece of input data according to the modified labeling policy, and may train the neural network model by assigning, to input data having a label that is modified, a greater weight than that assigned to input data having a label that is not modified.”) for assigning higher training values for modified labels.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeineh with the above teachings of Shin to incorporate assigning weights to modified and refined labels that are used for machine learning model training. The motivation in doing so would lie in more accurate training data resulting a more accurate machine learning model.
Regarding Claim 15, Claim 15 recites a system that implements the method of Claim 5. Therefore, the rejections of Claim 5 are equally applied. (See Zeineh: Figure 1)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh, in view of Shin, as applied to claims above, and further in view of Saltz et al. (US 2020/0126207 A1; hereafter: Saltz).
Regarding Claim 6, Zeineh, in view of Shin, teaches: the method according to claim 4, but does not explicitly disclose wherein the providing the pathology slide image applied with the inferred plurality of label information items to the annotator terminal includes providing a compressed image of the pathology slide image to the annotator terminal, wherein the compressed image is associated with compressed label information items of the plurality of label information items.
In a related art, Saltz teaches: providing a compressed image of the pathology slide image to the annotator terminal, wherein the compressed image is associated with compressed label information items of the plurality of label information items (¶118: “A user requests an image, and selects analysis results from an analysis algorithm and views the analysis results overlaid on the image as polygons. The user pans and zooms in the image, mark-ups regions using rectangular or freehand drawing tools, annotates the regions with a label, and saves the results in the database.”; “compressed image” is being interpreted as a smaller image of the original image or a smaller portion of the original image; Saltz discloses that a zoomed portion of the image is provided based on a specific analysis result and corresponds to the “compressed image” as recited) for closer inspection of specific analysis results.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeineh, in view of Shin, with the above teachings of Saltz to incorporate the zooming and compression of specific regions of interests of an image. The motivation in doing so would lie in closer inspections of specific analysis results to generate higher confidence results.
Zeineh, in view of Shin, and in further view of Saltz, teaches that the receiving the refined label information item for the at least one patch includes: receiving, from the annotator terminal, a request for the at least one label information item corresponding to a first compressed label information item selected from the compressed image (Zeineh: Figure 2: element 214; Zeineh: ¶61: “At 214, the labeling system can receive updated image labels and comments from the reviewer system GUI. Once the automatically generated masks have been corrected and reviewed by a clinical expert, the system generates image data with the associated labels for building models through the use of machine learning techniques.”; as recited the present invention asks for an input from a user and more specifically requests a label corresponding to the compressed label. Zeineh’s disclosed labeling system and GUI provides a visualization to the user and is able to receive additional inputs from users. Zeineh’s labeling system corresponds to the present invention’s receiving a request for a label information.); providing the at least one label information item to the annotator terminal (Zeineh: Figure 2: element 214; Zeineh: ¶61: “At 214, the labeling system can receive updated image labels and comments from the reviewer system GUI.”); and receiving a refined label information item for the provided at least one label information item (Zeineh: Figure 2: element 214; Zeineh: ¶61: “At 214, the labeling system can receive updated image labels and comments from the reviewer system GUI. Once the automatically generated masks have been corrected and reviewed by a clinical expert, the system generates image data with the associated labels for building models through the use of machine learning techniques.”). 
Regarding Claim 16, Claim 16 recites a system that implements the method of Claim 6. Therefore, the rejections of Claim 6 are equally applied. (See Zeineh: Figure 1)

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh as applied to claims above, and further in view of Bredno et al. (US 2016/0335478 A1; hereafter: Bredno).
Regarding Claim 7, Zeineh teaches: the method according to claim 1, but does not explicitly teach wherein the inferring the plurality of label information items for the plurality of patches included in the acquired pathology slide image using the machine learning model includes: calculating at least one of a confidence score or an entropy value for each of the plurality of patches; and determining at least one patch to be refined from among the plurality of patches based on the at least one of the calculated confidence score or the entropy value.
In a related art, Bredno teaches: calculating at least one of a confidence score or an entropy value for each of the plurality of patches (¶5: “Operations disclosed herein include dividing a WS image into a plurality of patches, and first classifying each patch using a “soft” classification, such as SVM, and generating a confidence score and a label for each patch. The location of each patch, its features, its tissue type obtained as classification result, and its confidence score can be stored in a database.”); and determining at least one patch to be refined from among the plurality of patches based on the at least one of the calculated confidence score or the entropy value (¶5: “In other words, a confident label patch database is generated for each image, and similarity retrieval operations are performed within the image to refine the classification results for low-confidence patches.”) for identifying and refining low-confidence image patches.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeineh with the above teachings of Bredno to incorporate the calculation of a confidence score for each patch and determining the patches that need refinement based on the confidence score. The motivation in doing so would lie in more accurate and higher confidence image labels for patches and regions of interests.
Regarding Claim 8, Zeineh, in view of Bredno, teaches: the method according to claim 7, wherein the applying the inferred plurality of label information item to the pathology slide image includes outputting a visual representation of the determined at least one first patch to be refined (Zeineh: Figure 7-9; Zeineh: ¶60: “At 212, the automatically labeled images can optionally be provided to a reviewer system (e.g., 108) and displayed within a GUI (e.g., 110) and as shown in FIGS. 7-9 and described below”).
Regarding Claims 17-18, Claims 17-18 recites a system that implements the method of Claims 7-8. Therefore, the rejections of Claims 7-8 are equally applied. (See Zeineh: Figure 1)

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh, in view of Bredno, as applied to claims above, and further in view of Chaplen et al. (US 2005/0074834 A1; hereafter: Chaplen) and Erhard et al. (US 2016/0140749 A1; hereafter: Erhard).
Regarding Claim 9, Zeineh, in view of Bredno, teaches: the method according to claim 7, but does not explicitly teach wherein the plurality of label information items for the plurality of patches includes a plurality of classes associated with the plurality of patches
In a related art, Chaplen teaches: the plurality of label information items for the plurality of patches includes a plurality of classes associated with the plurality of patches (¶290: “In a general case, multiple labels may be assigned to a single non-numerical feature, with weights that represent confidence in this assignment. Thus, the feature value is represented by a distribution. Due to distribution additivity, the sum over the weights of any single feature can be interpreted as a confidence in the entire single feature assignment.”), 
Zeineh, in view of Bredno, and in further view of Chaplen, further does not teach: the calculating at least one of the confidence score or the entropy value for each of the plurality of patches includes assigning a weight to the entropy value for a target class among the plurality of classes associated with the plurality of patches.
In a related art, Erhard teaches: assigning a weight to the entropy value for a target class among the plurality of classes associated with the plurality of patches (¶56: “Measured against a user definable level of confidence, it is then decided whether or not a given voxel does form part of such a suspicious shape structure. Depending on the level of confidence of a given voxel, the weight is assigned accordingly: a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight.”) for utilizing multiple different label types of a region of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zeineh, in view of Bredno, and in further view of Chaplen, with the above teachings of Erhard to incorporate multiple different labels/classes for a particular patch/region. The motivation in doing so would lie in a more robust review of the patch leading to more accurate labelling of additional patches.
Regarding Claim 10, Zeineh, in view of Bredno, and in further view of Chaplen and Chaplen, further teaches: the method according to claim 9, wherein the determining at least one patch to be refined from among the plurality of patches includes determining, from among the plurality of patches, at least one second patch to be refined, which is associated with the target class having the weighted entropy value (Bredno: ¶5: “The second classification step includes comparing the low-confidence patches with the high-confidence patches in the database and using similar patches to augment the spatial coherence of the patches in the database. In other words, for each low-confidence patch, neighboring high-confidence patches make larger contributions towards refining the labels for each patch, which improves the segmentation accuracy in the low-confidence patches.”), and the applying the inferred plurality of label information items to the pathology slide image includes outputting a visual representation of the determined at least one second patch to be refined (Zeineh: Figure 7-9; Zeineh: ¶60: “At 212, the automatically labeled images can optionally be provided to a reviewer system (e.g., 108) and displayed within a GUI (e.g., 110) and as shown in FIGS. 7-9 and described below”) for utilizing higher confidence patches and regions to assist in refining low confidence patches.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zeineh, in view of Bredno, and in further view of Chaplen and Erhard, with the additional teachings of Bredno to incorporate using a high confidence label to identify and refine low confidence labels. The motivation in doing so would lie in a generally higher confidence label and more accurate label of additional patches.
Regarding Claims 19-20, Claims 19-20 recites a system that implements the method of Claims 9-10. Therefore, the rejections of Claims 9-10 are equally applied. (See Zeineh: Figure 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saltz et al. (US 2020/0388029 A1), Sue et al. (US 2021/0233642 A1), Shiran et al. (US 2021/0045716 A1), Li et al. (US 2018/0137119 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668